DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed October 19th, 2021 has been entered. Claims 1, 5, 13-16, 21-22 and 24 have been amended. Claim 4 has been canceled. Claim 26 has been added. Claims 1-3 and 5-26 remain pending. Applicant’s amendments to the claims and specification overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed July 20th, 2021.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The limitations set forth in claim 25 regarding “the base body” are unclear, as the limitations recited are identical to those recited in claim 1 regarding “the magnetic isolating apparatus”. If the limitations provided in claim 25 for the base body are synonymous with the limitations provided in claim 1, there would be improper antecedent basis. If the limitations provided in claim 25 for the base body 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, 13-21 and 23-26 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Gombinsky et al. (US 6409925). 
Regarding claim 1, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus (Col. 10 lines 2-3) for isolating magnetic particles (Fig. 1A #76) from a suspension (Fig. 1A #77), the isolating apparatus comprising: 
an immersion portion (Fig. 1A #74) that is embodied for immersion into the suspension (Col. 10 lines 47-51, 66-67); 
a guidance apparatus (Fig. 1A #73) extending along a guidance path (Fig. 1A, vertical axis of #73); 
a magnet arrangement (Fig. 1A, Fig. 1B #72) that is guided by the guidance apparatus (Fig. 1A, Fig. 1B #73) shiftably between an active position located closer to the immersion portion (Col. 10 lines 15-18) and an inactive position located along the guidance path farther from the immersion portion (Col. 10 lines 21-27), so that a magnetic field in the region of the immersion portion is modifiable by shifting the magnet arrangement between the active position and the inactive position (Col. 10 lines 8-14); and 
a drive apparatus by means of which the magnet arrangement is drivable to move at least in a direction between the active position and the inactive position (Col. 10 lines 28-30), 

Gombinsky et al. teaches another embodiment of a magnetic isolating apparatus (Col. 11 lines 60-61, Fig. 4A, 4B), wherein a drive apparatus is non-physically drive-force-transferringly (Col. 12 lines 4-12) coupled to a magnet arrangement (Fig. 4A #109) but way of a fluid (Col. 12 line 4 “air”). Additionally, Gombinsky et al. teaches different options for a drive apparatus wherein each option may function automatically (Col. 7 lines 32-43), and therefore it would have been obvious to a person having ordinary skill in the art to modify a drive apparatus to include a drive apparatus which is which is non-physically drive-force-transferringly coupled to the magnet arrangement by the way of a fluid.
In another embodiment, Gombinsky et al. teaches a magnetic isolating apparatus (Col. 11 lines 36-39) comprising a coupling arrangement that is coupled at a second coupling point (Fig. 3A #86 coupled to #94), different from the first coupling point and constituting an apparatus coupling point, for detachable coupling to a pipetting channel of a pipetting apparatus (Col. 11 lines 44-53). Gombinsky et al. explains that a collection member may have an open-ended or close-ended particle collecting tip, and may encompass different features of the first or second embodiment (Col. 6 lines 35-58, Col. 7 lines 4-23), therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the an embodiment as taught by Gombinsky et al. to include features of other embodiments to solve various problems or provide additional functionality to the device. 
Regarding claim 2, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus further comprising a sheath (Fig. 1A #69) that surrounds the magnet arrangement (Fig. 1A #72) orthogonally to the guidance path (Fig. 1A #73) radially externally at least in the active position (Fig. 1A 
Regarding claim 3, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein a longitudinal end of the sheath (Fig. 1A #69 bottom) located closer to the active position of the magnet arrangement (Fig. 1A #72), constituting an immersion longitudinal end (Fig. 1A #78, 73, 69, 74), forms the immersion portion of the isolation apparatus (Col. 10 lines 7-8).
Regarding claim 5, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein a longitudinal end of the sheath located closer to the inactive position (Fig. 1B #69 top) is secured on at least one of the guidance apparatus (Fig. 1A #73) and the coupling arrangement, 
further comprising a sheath (Fig. 1A #69) that surrounds the magnet arrangement (Fig. 1A #72) orthogonally to the guidance path (Fig. 1A, vertical axis of #73) radially externally at least in the active position (Col. 10 lines 4-8, Fig. 1A), and along the guidance path (Fig. 1B, vertical axis of #73) on the side facing away from the inactive position (Fig. 1B, #69 is on lower side of #73 and facing away from magnet #72). 
Regarding claim 6, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein the guidance apparatus (Fig. 1A #73) comprises a guidance tube (Fig. 1A, walls of #73) that guides the magnet arrangement for shifting between the active position and inactive position (Col. 10 lines 15-27). 
Regarding claim 7, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein the guidance tube (Fig. 1B walls of #73) surrounds the magnet arrangement (Fig. 1B #72) radially externally (Fig. 1B, walls of #73 surround #72 radially externally) with reference to a tube axis coincident with the guidance path (Fig. 1B, vertical axis of #73). 
Regarding claim 8, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein the magnet arrangement (Fig. 1B #72) comprises a sealing arrangement that seals against the 
Regarding claim 9, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus further comprising a piston (Fig. 1A #71), connected to the magnet arrangement (Fig. 1A #72) for motion together, which carries the sealing arrangement (Fig. 1A #72 fit to inner walls of #73), the magnet arrangement being connected to the piston (Fig. 1A #71 connected to #72) on a side thereof facing toward the displacement volume or at a region thereof located in the displacement volume (Fig. 1A, lack of volume between #78 and #73). 
Regarding claim 11, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein the guidance apparatus (Fig. 1A #73) directly guides the piston (Fig. 1A #71) and the piston rod (Fig. 1A #75) to move along the guidance path (Fig. 1A, vertical axis of #73). 
Regarding claim 13, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein the sheath (Fig. 1A #69) radially externally surrounds the guidance tube (Fig. 1A walls of #73); 
wherein a longitudinal end of the sheath located closer to the inactive position (Fig. 1B #69) is secured, detachably, on at least one of the guidance apparatus (Col. 10 lines 7-8) and the coupling arrangement. 
Gombinsky et al. teaches another embodiment with a gas-conveying conduit (Fig. 4A #106) that terminates in the displacement volume of the guidance tube (Fig. 4A, volume within #100 and below #105) being embodied radially between the guidance tube and the sheath (Fig. 4A #106 extends through radial distance of wall of #100 and gas flows down to sheath #110). Since Gombinsky et al. discloses several embodiments in a single disclosure, it would be within the skill of a person in the art to look at 
Regarding claim 14, Gombinsky et al. (US 6409925) teaches another embodiment for a magnetic isolating apparatus wherein the guidance tube (Fig. 4A, walls of #100) comprises, at its longitudinal end located closer to the active position (Fig. 4A walls of #100 located closer to #110), openings passing radially through the guidance tube (Fig. 4A #106). Since Gombinsky et al. discloses several embodiments in a single disclosure, it would be within the skill of a person in the art to look at the embodiments disclosed by Gombinsky et al. to solve various problems or provide additional functionality to an apparatus. 
Regarding claim 15, Gombinsky et al. (US 6409925) teaches another embodiment for a magnetic isolating apparatus wherein the coupling arrangement comprises a connecting conduit (Fig. 4A #103) that fluid- and pressure-transferringly (Col. 12 lines 12-17) connects the apparatus coupling point (Fig. 4A #102 would couple with frame #86 if consistent with other embodiments) to an actuation volume (Fig. 4A volume enclosed by #100 and above #105, Col. 12 lines 4-9) to create a vacuum force. Since Gombinsky et al. discloses several embodiments in a single disclosure, it would be within the skill of a person in the art to look at the embodiments disclosed by Gombinsky et al. to solve various problems or provide additional functionality to an apparatus.
Regarding claim 16, Gombinsky et al. (US 6409925) teaches another embodiment of a magnetic isolating apparatus wherein a holding apparatus (Fig. 4B #104), comprising a holding magnet or a soft-magnetic holding component (Col. 12 lines 9-10), which holds the magnet apparatus (Fig. 4B #109) in the inactive position (Fig. 4B, position shown). Since Gombinsky et al. discloses several embodiments in a single disclosure, it would be within the skill of a person in the art to look at the embodiments disclosed by Gombinsky et al. to solve various problems or provide additional functionality to an apparatus.
Regarding claim 17, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus further comprising a control magnet arrangement (Fig. 2 #85) whose magnetic field in the region of the guidance path is modifiable (Col. 11 lines 5-19). 
Regarding claim 18, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein the control magnet arrangement encompasses a switchable electromagnet (Col. 11 lines 12-19). 
Regarding claim 19, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus further comprising a base body (Fig. 2 #86) that is coupled to the guidance apparatus (Col. 11 lines 26-31). 
Regarding claim 20, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein the control magnet arrangement (Fig. 2 #85) is provided on the base body (Fig. 2 #86). 
Regarding claim 21, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus further comprising at least one of a container (Fig. 1A #77) embodied for reception of the suspension (Col. 10 lines 20-24) and a container carrier (Fig. 2 #82) embodied for reception of the container, the control magnet arrangement (Fig. 2 #85) being provided on the at least one of the container and on the container carrier (Fig. 2 #85 on frame #86 which is on well arrangement #82). 
Regarding claim 23, Gombinsky et al. (US 6409925) teaches another embodiment of a magnetic isolating apparatus wherein the drive apparatus encompasses a pipetting apparatus (Col. 11 lines 37-39, 45-53). Since Gombinsky et al. discloses several embodiments in a single disclosure, it would be within the skill of a person in the art to look at the embodiments disclosed by Gombinsky et al. to solve various problems or provide additional functionality to an apparatus.
Regarding claim 24, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein a longitudinal end of the sheath located closer to the inactive position (Fig. 1B #69, top) is 
further comprising a sheath (Fig. 1A #69) that surrounds the magnet arrangement (Fig. 1A #72) orthogonally to the guidance path (Fig. 1A, vertical axis of #73) radially externally at least in the active position (Col. 10 lines 4-8, Fig. 1A), and along the guidance path (Fig. 1B, vertical axis of #73) on the side facing away from the inactive position (Fig. 1B, #69 is on lower side of #73 and facing away from magnet #72). 
Regarding claim 25, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein the base body (Fig. 2 #86) includes a coupling arrangement that is coupled at a first coupling point, constituting a guidance coupling point (Fig. 2 #86 coupled to #81), to the guidance apparatus (Fig. 2 #81). 
In a separate embodiment, Gombinsky et al. teaches a magnetic isolating apparatus wherein the base body (Fig. 3A #86) includes a coupling arrangement which is embodied at a second coupling point, different from the first coupling point and constituting an apparatus coupling point (Fig. 3A #86 coupled to #94), for detachable coupling to a pipetting channel of a pipetting apparatus (Col. 11 lines 44-53). Since Gombinsky et al. discloses several embodiments in a single disclosure, it would be within the skill of a person in the art to look at the embodiments disclosed by Gombinsky et al. to solve various problems or provide additional functionality to an apparatus. 
Regarding claim 26, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein the sheath (Fig. 1A #69) radially externally surrounds the guidance tube (Fig. 1A walls of #73);
wherein a longitudinal end of the sheath located closer to the inactive position (Fig. 1B #69) is secured, detachably, on at least one of the guidance apparatus (Col. 10 lines 7-8) and the coupling arrangement. 

Claims 10 and 12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Gombinsky et al. (US 6409925) in view of Tuunanen et al. (US 5647994).
Regarding claim 10, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus, wherein a piston rod (Fig. 1A #75) that connects the piston (Fig. 1A #71) and the magnet arrangement (Fig. 1A #72) for motion together is arranged above the piston and the magnet arrangement. 
Gombinsky et al. lacks teaching a piston rod arranged between the piston and magnet arrangement. 
Tuunanen et al. (US 5647994) teaches a magnetic isolating apparatus, wherein a piston rod (Fig. 7 #16’) that connects the piston (Fig. 7 #6.1) and the magnet arrangement (Fig. 7 #17) for motion together (Col. 4 lines 14-17) is arranged between the piston and the magnet arrangement (Fig. 7 #16’ between #6.1 and #17). Tuunanen et al. explains that when the piston (Fig. 7 #6.1) above the piston rod (Fig. 7 #16’) is raised, it will create suction or pressure within a pipette jet (Fig. 7 #3.1) to draw in liquid while also adjusting the magnet arrangement within the pipette (Col. 4 lines 17-27). The benefit to the magnet arrangement being able to remain within the center of a pipette as opposed to above, is that the magnetic attraction is able to act directly within a suspension, resulting in a more effective isolation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gombinsky et al. (US 6409925) to include the piston rod 
Regarding claim 12, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus wherein the guidance apparatus (Fig. 1A #73) comprises a guidance tube (Fig. 1A walls of #73). 
Gombinsky et al. lacks teaching the magnet arrangement being located, in any operating position, axially outside the guidance tube with reference to the tube axis of the guidance tube. 
Tuunanen et al. (US 5647994) teaches a magnetic isolating apparatus, wherein a magnet arrangement (Fig. 1 #4) is located, in any operating position, axially outside a guidance tube (Fig. 1 #8) with reference to the tube axis of the guidance tube (Fig. 1 vertical axis of #8). Tuunanen et al. explains that the magnet arrangement (Fig. 1 #4) may be positioned outside a guidance tube (Fig. 1 #8) so that separation of magnetic particles may occur within the guidance tube, and the separated magnetic particles may remain adhered to the guidance tube even if the solution is removed (Col.3 lines 30-40). Tuunanen et al. states that this type of separation (Col. 2 lines 32-39), is simpler, quicker and more complete than other methods (Col. 2 lines 60-64). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gombinsky et al. (US 6409925) to include the magnet arrangement being located axially outside a guidance tube as taught by Tuunanen et al. (US 5647994) in order to have a simpler, quicker and more complete separation of particles. 
Claim 22 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Gombinsky et al. (US 6409925) in view of Zobel et al. (US 2006/0269385). 
Regarding claim 22, Gombinsky et al. (US 6409925) teaches a magnetic isolating apparatus further comprising the container carrier (Fig. 2 #82) that comprises a receiving recess for reception of a container portion (Col. 10 lines 60-65). 

Zobel et al. (US 2006/0269385) teaches a magnetic isolating apparatus comprising a control magnet arrangement (Paragraph 0069 lines 11-17) being provided at at least one location of on a container carrier (Paragraph 0069 lines 2-5) so as to surround a receiving recess, and below a placement surface (Fig. 8 #74) on which the container (Paragraph 0070 line 7 “each well”), received on the container carrier (Fig. 3 #30), stands as intended on the container carrier. Zobel et al. explains that the control magnet arrangement is controlled to complement the movement of the magnet rods in order to facilitate removal or washing of the magnetic particles (Paragraph 0070 lines 10-14). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gombinsky et al. (US 6409925) to include the magnet control arrangement being provided at at least one location of on a container carrier and below a container carrier as taught by Zobel et al. (US 2006/0269385) in order to provide control from another location to more accurately separate the magnetic particles. 
Response to Arguments
Applicant's arguments filed October 19th, 2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that Gombinsky et al. does not teach a drive apparatus which is non-physically drive-force-transferringly coupled to the magnet arrangement by the way of a fluid, the Examiner would like to clarify that an alternative embodiment, Gombinsky et al. teaches a pneumatic drive apparatus (Col. 12 lines 4-9). Additionally, Gombinsky et al. teaches different options for a drive apparatus wherein each option may function automatically (Col. 7 lines 32-43), and therefore 
Regarding the Applicant’s argument that Gombinsky et al. teaches a second coupling point, different from the first coupling point and constituting an apparatus coupling point, for detachable coupling to a pipetting channel of a pipetting apparatus in a separate embodiment, the Examiner would like to clarify that Gombinsky et al. states the first embodiment has collecting members which are capable of transferring the magnetic particles by magnetic force, and the second embodiment has collecting members which are capable of transferring material by vacuum force (Col. 5 lines 46-52). Gombinsky et al. explains that a collection member may have an open-ended or close-ended particle collecting tip, and may encompass different features of the first or second embodiment (Col. 6 lines 35-58, Col. 7 lines 4-23), therefore making modifications to each embodiment as mentioned above would have been obvious to a person having ordinary skill in the art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653